Order filed September 11, 2012




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00487-CV
                                    ____________

                         MATTHEW R. PHILLIPS, Appellant

                                            V.

                             DISCOVER BANK, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                         Trial Court Cause No. 1005673


                                       ORDER

       Appellant’s brief was due August 2, 2012. No brief or motion for extension of
time has been filed.

       Unless appellant files his brief with the clerk of this court on or before October 2,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                          PER CURIAM